Fourth Court of Appeals
                                            San Antonio, Texas
                                                 August 10, 2015

                                               No. 04-14-00897-CV

                          IN THE ESTATE OF WILLIAM THOMAS BOOTH,

                             From the Probate Court No 2, Bexar County, Texas
                                      Trial Court No. 2012-PC-2786
                                 Honorable Tom Rickhoff, Judge Presiding

                                                   ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to September 9, 2015.

                                                                             PER CURIAM



      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Dan Pozza                                     Adan Gonzalez III
                 Law Offices of Dan Pozza                      Law Offices of Donato D. Ramos
                 239 East Commerce Street                      6721 McPherson, Ste. 350
                 San Antonio, TX 78205                         Laredo, TX 78041-3011

                 A. Chris Heinrichs                            James Jones Jr.
                 Heinrichs & DeGennaro, P.C.                   Law Offices of James K. Jones, Jr.
                 100 NE Loop 410 Ste 1075                      P.O Box 560
                 San Antonio, TX 78216-4716                    Laredo, TX 78042